IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                December 17, 2009
                                 No. 09-10117
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

STEWART AZELL CROSS,

                                            Petitioner-Appellant

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                            Respondent-Appellee


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:08-CV-1667


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Stewart Azell Cross, Texas prisoner # 1089282, moves to proceed in forma
pauperis (IFP) to appeal the 28 U.S.C. § 1915(e)(2)(b)(i) dismissal as frivolous of
his mandamus petition. The district court denied Cross leave to proceed IFP on
appeal, certifying that the appeal was not taken in good faith. Cross argues that
the district court erroneously construed his self-styled “Motion For Loan of Trial
Appellant(s) Record(s)” as a mandamus petition seeking to compel the


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 09-10117

Respondent to provide Cross his records in anticipation of his filing a 28 U.S.C.
§ 2254 petition.   Our review is for an abuse of discretion.        See Siglar v.
Hightower, 112 F.3d 191, 193 (5th Cir. 1997).
      Cross, however, has not shown that the district court’s construction of his
motion as a mandamus petition was an abuse of discretion. See Moye v. Clerk,
DeKalb County Superior Court, 474 F.2d 1275, 1275 (5th Cir. 1973). “[A] federal
court lacks the general power to issue writs of mandamus to direct state courts
and their judicial officers in the performance of their duties where mandamus
is the only relief sought.” See id. at 1275-76. The district court therefore lacked
the authority to compel either the Respondent or a state court to loan Cross the
desired records. See id. at 1276; Santee v. Quinlan, 115 F.3d 355, 356-57 (5th
Cir. 1997).
      Cross has not shown that his appeal involves a nonfrivolous issue.
Consequently, his request for IFP is denied, and his appeal is dismissed as
frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997); 5 TH C IR.
R. 42.2.
      IFP DENIED; APPEAL DISMISSED.




                                        2